Citation Nr: 1518559	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-29 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, major depressive disorder, anxiety disorder, mood disorder, and a disorder characterized by nervousness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD. 

As the Veteran filed a February 2013 claim for anxiety and nervousness, the Board has reframed the issues to include both entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, major depressive disorder, anxiety disorder, mood disorder, and a disorder characterized by nervousness. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD, to include depression, major depressive disorder, anxiety disorder, mood disorder, and a disorder characterized by nervousness, on the basis that he incurred such in service. The Veteran has described a number of in-service stressors that he asserts caused his current PTSD and acquired psychiatric disorder other than PTSD. His VA and private treatment records dated during the course of the appeal indicate that he has been diagnosed with PTSD, as well as depression, major depressive disorder, anxiety disorder, and mood disorder.

The Board notes that during the course of the appeal, the Veteran has discussed and provided evidence related to his PTSD and acquired psychiatric disorder other than PTSD, as well as his syncope and drug and alcohol abuse. However, his claims of entitlement to service connection for syncope and drug and alcohol abuse were denied by an October 2014 rating decision and are not before the Board.

In a January 2007 statement, the Veteran reported his in-service PTSD stressors to include witnessing the accidental death of a fellow soldier during training maneuvers. He asserted that they were crawling under barbed wire when suddenly the soldier next to him jumped up while ammunition was being fired over their heads. He asserted that at that time, a snake bit him. He also reported that while assigned to duty in Panama, as a communication operator with security clearance, he was escorted to and from his work area daily by the military police and in October 1972 there was a citizen's uprising and they attempted to take control of the canal and all federal facilities. He asserted that he had to draw his weapon along with the military police in order to gain access to the command post as well as the facility where he worked. Also, he reported that while serving in Panama, he suffered an injury to his left side while playing football. He asserted that after being given many painkillers he continued to suffer with pain and after medical evacuation to Walter Reed National Military Medical Center (Walter Reed), he was diagnosed with polycystic disease of the kidneys and was told that if he did not receive a kidney transplant, he would be dead in six months. 

In an August 2007 statement, the Veteran again asserted that he witnessed the death of a fellow soldier during basic training, that he was bitten by a snake at that time, and that he had to draw his weapon to gain access to his work facility in Panama. 

In an undated statement from the Veteran, dated in the VA paperless claims processing systems as April 2014 and submitted with a portion of the Veteran's records from the Social Security Administration (SSA), the Veteran again asserted that he witnessed the death of a fellow solider during basic training and was bitten by a snake at that time. He also asserted that he participated in combat in Panama to maintain order when citizens tried to "take the canal." 

During VA treatment in September 2014, the Veteran reported flashbacks from seeing a friend killed during service. During VA treatment in December 2014, the Veteran reported that during service, he witnessed three separate incidents of intoxicated soldiers getting hit by trains and complained of flashbacks about how one soldier's "guts and insides were all falling out of him after he got hit." During VA treatment in January 2015, the Veteran reported that he witnessed a soldier in his battalion killed by being hit by a train. He also reported that during training exercises they parked on the side of the road and sometimes soldiers would drop out of planes and their chutes failed to open and they saw them "just hit the ground." 

A number of the Veteran's family members and friends, and some fellow soldiers, submitted statements indicating that the Veteran told them about witnessing a fellow soldier die during basic training, that he was bitten by a rattlesnake, and that he had a life-threatening medical condition that required evacuation to Walter Reed. During the Veteran's January 2015 Board hearing, he described his in-service stressors. He asserted that he did not know the soldier who died during basic training and was not a witness to his death, nor was he "on the scene" or a witness in close proximity to the soldiers who died from being hit by trains on three separate occasions. 

The Veteran's service treatment records indicate that in March 1972, he reported right flank pain and nervousness after returning from leave and preparing to go to Panama and he was diagnosed with anxiety and reassured. In July 1972, he incurred a sports injury and exhibited extreme nervousness and shaking. From September 1972 to December 1972, treatment providers disagreed as to whether the Veteran should be medically evacuated to Walter Reed subsequent to long-standing complaints of knife-like abdominal and flank pain treated with narcotic medication that was abused and resulted in normal work-ups with no organic disease found. In January 1973, he was hospitalized for one day at Walter Reed and in an undated physical profile from Walter Reed, the Veteran was returned, fit for duty, without a kidney diagnosis. In August 1974, the Veteran complained of abdominal pain after a contact injury and was diagnosed with neuralgia and questionable nervousness. 

Based on the forgoing, the Board finds that the Veteran should be afforded a VA psychiatric examination in order to determine the etiology of PTSD and any acquired psychiatric disorder, to include depression, major depressive disorder, anxiety disorder, mood disorder, and a disorder characterized by nervousness. 

As to outstanding records, the Veteran's service treatment records contain an August 11, 1972, record indicating that he was to undergo psychiatric evaluation at Gorgas Army Hospital Canal Zone prior to admission to a halfway house. It is not clear if the Veteran did not present for such an evaluation, or if his psychiatric records are stored separately. On remand, the AOJ should seek the Veteran's service treatment records reflecting psychiatric treatment and/or evaluation. 

Also, during the course of the appeal, the Veteran identified Kaiser Permanente as a source of relevant records and records from Kaiser Permanente associated with the claims file are silent for psychiatric treatment, complaint, or diagnoses. It appears to the Board that the Veteran thus identified Kaiser Permanente as a source of relevant records for disabilities claimed and not on appeal. However, VA treatment records dated in September 2014 indicate that the Veteran reported mental health treatment at Kaiser Permanente. On remand, the Veteran should be provided an opportunity to identify any outstanding mental health treatment records from Kaiser Permanente. 

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC), the Gorgas Army Hospital Canal Zone, or any other appropriate records repository in an effort to obtain and associate with the Veteran's claims file any records related to psychiatric treatment and/or evaluation, as referenced in his August 11, 1972, service treatment record indicating that he was to undergo psychiatric evaluation at Gorgas Army Hospital Canal Zone prior to admission to a halfway house. If a negative response is received from any source, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

2. Obtain and associate with the claims file the Veteran's treatment records for depression, maintained by the VA Medical Center (VAMC) in Atlanta, Georgia, dated in September 2000. If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

3. Contact the Veteran and inform him that during his January 2015 Board hearing, he reported that wished to submit an etiological opinion from his VA treatment provider resultant to the completion of his VA treatment program in December 2014. Inform that he may submit such an opinion if he so chooses. 

4. Contact the Veteran and provide him a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding relevant private treatment records reflecting mental health treatment from Kaiser Permanente, if any. Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

5. Then, schedule the Veteran for a VA psychological examination with an appropriate examiner. 

(a) The examiner should state whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD. The examiner should specifically state the diagnostic criteria used to diagnose the Veteran with PTSD. If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner should specifically state which diagnostic criteria were not met and specifically state the propriety of previous diagnoses of record.

(b) If the examiner determines that a diagnosis of PTSD is appropriate, the examiner should specify the in-service stressor(s) upon which the diagnosis, at least in part, is based. The examiner must confirm that the in-service stressor(s), individually, reported as fear of hostile military or terrorist activity, is/are adequate to support a diagnosis of PTSD and that the Veteran's symptoms is/are related to each specific  in-stressor stressor(s).

In this regard, the examiner is advised that "fear of hostile military or terrorist activity" means, in pertinent part, that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and a Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this regard, the examiner should consider the Veteran's service treatment records and evidence in the claims file as to prior attempts to verify his reported in-service stressors, as well as his lay statements describing his in-service stressors, detailed in the Remand herein, to include his assertions that he witnessed or was aware that fellow soldiers were killed in basic training, killed from being hit by trains, and killed from failed parachutes, was bitten by a snake during basic training, had to be escorted by military police and draw his weapon to go and to and from work in Panama, and was diagnosed, mistakenly, with a life-threatening kidney illness requiring medical evacuation to Walter Reed, and any other lay statements provided on examination.

(c) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that an acquired psychiatric disorder other than PTSD, including but not limited to, depression, major depressive disorder, anxiety disorder, mood disorder, and a disorder characterized by nervousness, was/were incurred in or aggravated by active service, or is/are otherwise related to service. 

In this regard, the examiner should consider the Veteran's service treatment records and evidence in the claims file as to prior attempts to verify his reported in-service stressors, as well as his lay statements describing his in-service stressors, detailed in the Remand herein, to include his assertions that he witnessed or was aware that fellow soldiers were killed in basic training, killed from being hit by trains, and killed from failed parachutes, was bitten by a snake during basic training, had to be escorted by military police and draw his weapon to go and to and from work in Panama, and was diagnosed, mistakenly, with a life-threatening kidney illness requiring medical evacuation to Walter Reed, and any other lay statements provided on examination.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

6. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims, considering the revised regulations, effective July 13, 2010, amending 38 C.F.R. § 3.304(f), pertaining to PTSD. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

